Title: Thomas Jefferson to Thomas Leiper, 1 January 1814
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Dear Sir  Monticello Jan. 1. 1814.
            I had hoped, when I retired from the business of the world, that I should have been permitted to pass the evening of life in tranquility, undisturbed by the peltings and passions of which the public papers are the vehicles. I see however that I have been dragged into the newspapers by the infidelity of one with whom I was formerly intimate, but who has abandoned the American principles out of which that intimacy grew, and become the bigotted partisan of England and Mal-content of his own government. in a letter which he wrote me, he earnestly besought me to avail our country of the good understanding which subsisted between the Executive and myself, by recommending an offer of such terms to our enemy as might produce
			 a peace towards which he was confident that enemy was disposed. in my answer I stated the aggressions, the insults and injuries which England had been heaping on us for years, our long forbearance in the hope she might be led by time and reflection to a sounder view
			 of her own interests, and of their connection with justice to us: the repeated propositions for accomodation made by us, and rejected by her,
			 and at length her Prince Regent’s solemn Proclamation to the world that he would never repeal the orders in council as to us, until France should have revoked her illegal decrees as to all the world; and her minister’s declaration to ours that no admissible precaution against the impressment of our seamen could be proposed: that the unavoidable declaration of war which followed these was accompanied by advances for peace on terms
			 which no American
			 could dispense with, made thro’ various channels, and unnoticed and unanswered thro’ any: but that, if he could suggest any other conditions which we ought to accept, and which had not been
			 repeatedly offered and rejected, I was ready to be the channel of their conveyance to the government:
			 and, to shew him that neither that attachment to Bonaparte nor French influence, which they alledge eternally without believing it themselves, affected my mind, I threw in the two little sentences of the printed extract inclosed in your friendly favor of the 9th Ult. and exactly these two little sentences, from a letter of 2. or 3. pages he has thought proper to publish, naked, alone, and with my name, altho’ other parts of the letter would have shewn
			 that I wished such limits only to the successes of Bonaparte as should not prevent his compleatly closing Europe against British manufactures & commerce; and thereby reducing her to just
			 terms of
			 peace with us.
            Thus am I situated. I recieve letters from all quarters, some from known friends, some from those who write like friends, on various subjects; what am I to do? am I to button myself up in Jesuitical reserve, rudely declining any answer, or answering in terms so unmeaning as only to prove my distrust? must I withdraw myself from all interchange of sentiment with the world? I cannot do this. it is at war with my habits and temper. I cannot act as if all men were unfaithful because some are so; nor believe that all will betray me, because some do. I had rather be the victim of occasional infidelities, than relinquish my general confidence in the honesty of man.
            So far as to the breach of confidence which has brought me into the newspapers with a view to embroil me with my friends, by a supposed separation in opinion and principle from them. but it is impossible there can be any difference of opinion among us on the two propositions contained in these two little sentences, when explained as they were explained in the context from which they were insulated. that Bonaparte is an unprincipled tyrant, who is deluging the continent of Europe with blood, there is not a human being, wh not even the wife of his bosom, who does not see.
			 nor can there I think be a doubt as to the line we ought to wish drawn between his successes & those of Alexander. surely none of us wish
			 to see Bonaparte conquer Russia, and lay thus all Europe at his feet the whole continent of Europe. this done, England would be but a breakfast: and altho’ I am free from the visionary fears which the votaries of England have affected to entertain,
			 because I believe he cannot effect the conquest of Europe; yet put all Europe into his hands, and he might spare such a force, to be sent in British ships, as I would as lieve not have to encounter, when I see how
			 much trouble a handful of British souldiers in Canada has given us. No. it cannot be our interest that all Europe should be reduced to
			 a
			 single monarchy.
			 the true line of interest for us is that Bonaparte should be able to effect the compleat exclusion of England from the whole continent of Europe, in order, as the same letter said ‘by their peaceable engine of constraint to make her renounce her views of dominion over the ocean, of permitting no other nation to navigate it but with her license, & on tribute to her, and her aggressions on the persons of our citizens who may
			 chuse to exercise their right of passing over that element.’ and this would be effected by Bonaparte’s succeeding so far as to close the Baltic against her. this success I wished him the last year, this I wish him this year; but were he again advanced to Moscow, I should again wish him such
			 disasters as would prevent his reaching Petersburg. and were the consequences even to be the longer continuance of our war, I would rather meet them than see the whole force of Europe wielded by
			 a
			 single hand.
            I have gone into this explanation, my friend, because I know you will not carry my letter to the newspapers, and because I am willing to entrust to your discretion the explaining me to our honest fellow-laborers, and the bringing them to pause and reflect, if any of them have not sufficiently reflected on the extent of the success we ought to wish to Bonaparte, with a view to our own interests only; & even were we not men to whom nothing human should be indifferent.—But is our particular interest to make us insensible to all sentiments of
			 morality? is it then become criminal, the moral wish that the torrents of blood this man is shedding in Europe, the sufferings of so many human beings, good as ourselves, on whose necks he is
			 trampling, the burnings of antient cities, devastations of great countries, the destruction of law and order, and demoralisation of the world should be arrested, even if it should place our peace
			 a
			 little farther distant?—No. you and I cannot differ in wishing that Russia, and Sweden, & Denmark, and Germany, & Spain, & Portugal, & Italy, and even England may retain their
			 independance.
			 and if we differ in our opinions about Towers and his 4. beasts and 10. kingdoms, we differ as friends, indulging mutual errors, and doing justice to mutual sincerity & honesty. in this spirit of sincere confidence and affection I pray god to bless you here and hereafter.
            Th:
                Jefferson
          
          
            P.S. altho’ I do not believe the French minister will think worthy of notice this bald extract, unvouched by any testimony but that of a newspaper, yet, lest he should note it to the government, I have avoided all mention of it to them and all explanation of it in my own name which might amount to an avowal of the letter. because in this state the answer of the Executive is easy, that it is a mere newspaper paragraph, unauthorised, unavowed by any body, and which cannot be the legitimate subject of serious notice by any one.
          
        